PER CIJRIAM.
Appellees, on the assertion that the order for this suspensive appeal was signed by the trial judge in chambers on appellant’s petition, now move for a dismissal thereof on the' ground that the appellees were not served' with citation of appeal.
Appellees are mistaken; the appeal was not taken by petition; the record shows that the appeal was granted on motion, the order whereon was apparently signed by the trial judge in open court at the same term at which the.judgment was rendered. Therefore, no citation of appeal was necessary. Sanders v. Edwards, 29 La. Ann. 696; Randolph v. Sentilles, 110 La. 419, 34 So. 587; Guy v. McDuffie, 123 La. 641, 49 So. 222; Succession of Williams, 156 La. 704, 101 So. 113; General, Securities Co. v. Odom, 11 La.App. 301, 123 So. 392.
The motion to dismiss the appeal is denied.
Motion denied.